    Case: 1:14-cr-00287 Document #: 330 Filed: 01/18/19 Page 1 of 1 PageID #:1856



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF       IIIINOIS
                                          EASTERN DIVISION



The United States of America,


               Plaintiff,                                  lz L4 q 287



               -vs-                                       Hon. Charles Norgle

Asif Aslam, et alias,

               Defendants.


                                               AGREED ORDER




        By agreement of     the parties hereto, it is ordered that the sentencing date for Asif Aslam,

previously set in this matter of January 23,20t9, is stricken. Sentencing of the defendant Asif

Asfam is set by agreement of the parties    to February 26,20L9, at 10:00 AM.




                                                        Hon. Charles Norgle


                                                                JAN 1 B     2019
       Prepared by:
       MichaelC. Goode, Esq.
       Attorney for the defendant, Asif Aslam,
       221 North LaSalle Street, suite 1320
       Chicago, lllinois 60603
       (312) s41-1331
       ARDC   no.3125086
